              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :     Crim. No. 1:09-CR-0384
                                      :
                                      :
                 v.                   :
                                      :
                                      :
JOSEPH W. NAGLE                       :     Judge Sylvia H. Rambo

                                 ORDER
     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Nagle’s Motion to Vacate Convictions and Sentence filed pursuant

to 28 U.S.C. § 2255 (Doc. 377) is DENIED.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge


Dated: March 28, 2019
